SOMMER & SCHNEIDER LLP , SUITE 710 GARDEN CITY, NEW YORK 11530 ¾¾¾¾¾ Herbert H. Sommer Joel C. Schneider Telephone (516) 228-8181 Facsimile (516) 228-8211 April 4, 2011 VIA EDGAR AND FEDERAL EXPRESS Securities and Exchange Commission treet, N.E. Washington, DC20549 Attn: Ta Tanisha Meadows, Staff Accountant Re: Arkados Group, Inc. (the “Company”) Form 10-K for Fiscal Year Ended May 31, 2010 Filed September 14, 2010 Forms 10-Q for Fiscal Quarters Ended August 31, 2010 and November 30, 2010 Filed October 19, 2010 and January 12, 2011, respectively File No. 0-27587 Ms. Meadows: This letter is submitted, on behalf of the Company, in response to the letter dated March 3, 2011 from the Staff of the Division of Corporation finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”), concerning the above referenced reports.Responses are cross referenced to the Staff’s comment letter and the comments are set forth in italics for your convenience. Form 10-K for Fiscal Year Ended May 31, 2010 Cover Page 1.Please disclose the aggregate market value of your voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of your most recently completed second fiscal quarter. The cover page of the Company’s amended report on Form 10K for the year ended May 31, 2010 (the “Form 10K”) has been amended to disclose the market value of shares held by non-affiliates (by reference to the closing price on the last day of the Company’s most recent fiscal quarter (February 28, 2011) and the closing price of shares of common stock as reported that day. Securities and Exchange Commission
